ESTABLISHMENT OF TIME ZONES Article I, Section 8, Clause 5 of the United States Constitution empowers the United States Congress to adopt a uniform standard of time for the States. Pursuant to that power, the Congress by federal statute has adopted eight uniform Standard Time Zones. Any State legislation establishing a time zone different from that prescribed by federal statute would be preempted by the federal statute. The federal statute provides that the United States Secretary of Transportation has authority to determine the boundaries of the various Standard Time Zones and the proper procedure to change the boundaries of the Central Standard Time Zone would be to make application for such change to the United States Secretary of Transportation. The Attorney General has received your letter wherein you ask an opinion on the following question: Would it be possible for the Oklahoma Legislature to place Oklahoma or any portion of the State of Oklahoma in a different time zone, such as Mountain Standard Time, and if this could be done, what procedure would have to be followed? The United States Congress by virtue of 15 U.S.C.A. 260, et seq has established and defined eight uniform time zones for the United States. Title 15 U.S.C. § 260 as amended in 1966 provides as follows: "It is the policy of the United States to promote the adoption and observance of uniform time within the standard time zones prescribed by sections 261-264 of this title. . . To this end the Secretary of Transportation is authorized and directed to foster and promote widespread and uniform adoption and observance of the same standard of time within and throughout each such standard time zone." Further, 15 U.S.C.A. 261 provides as follows: "For the purpose of establishing the standard time of the United States, the territory of the United States shall be divided into eight zones in the manner provided in this section. . . The limits of each zone shall be defined by an order of the Secretary of Transportation, having regard for the convenience of commerce and the existing junction points and division points of common carriers engaged in interstate or foreign commerce, and any such order may be modified from time to time . . . ." These Acts of the United States Congress are pursuant to Article I, Section 8, Clause 5 of the United States Constitution which grants to the Congress the power to fix a standard of weights and measures. Such was an assumption by the Court in Massachusetts State Grange v. Benton, 10 F.2d 515, aff'd 272 U.S. 526, 71 L.Ed. 389. The United States Congress has clearly given the authority to establish time zones to the Secretary of Transportation pursuant to 15 U.S.C.A. 261. The legislative history of that Act is contained in House Report No. 1315 as published in the 1966 U.S. Code and Congressional and Administrative News at page 2111.  That House Report provides that the purpose of the federal legislation is to: "1. Establish a policy of the United States to promote the adoption and observance of uniform time within the standard time zones prescribed by the legislation.  "5. Express the intent of Congress that the section dealing with daylight saving time and the exception providing for any States remaining on standard time supersedes any laws of the States or political subdivisions thereof insofar as they may now or in the future provide for time changes different from those in section 3(a)." Further, the section by section analysis in the legislative history of the Act contained in House Report No. 1315, supra, further reveals that it was the purpose of the legislation that: "Any change in the limits of any time zone would be made by an order of the Interstate Commerce Commission. This would be done after taking into consideration the convenience of commerce and the existing junction points and division points of common carriers engaged in interstate or foreign commerce." If the Oklahoma Legislature adopted legislation attempting to establish a different time zone than that prescribed by the federal statutes, supra, then a question of whether the State law had been preempted by the federal law would be presented. The test to be applied in determining whether a State law has been preempted by the federal law is whether the United States Congress intended to make its regulation and jurisdiction exclusive and whether the State law stands as an obstacle to the full effectiveness of the federal statute. See Head v. New Mexico Board of Examiners in Optometry, 374 U.S. 424, 10 L.Ed.2d 983, 83 S.Ct. 1759. In that context it is clear from the legislative history of the Uniform Time Act that the Congress intended that its regulation and jurisdiction over the Standard Time Zones be exclusive. It is further felt that were Oklahoma to adopt such a law changing the time zone, that it would stand as an obstacle to the effectiveness of the federal statute. Therefore, it is felt that should the State of Oklahoma adopt through its Legislature a law establishing a different time zone, that it would be preempted by the applicable federal statutes, supra. However, it is noted that by virtue of 15 U.S.C.A. 261, supra, that the United States Secretary of Transportation is empowered by order to define the limits of each Standard Time Zone. The proper procedure to change the time zone for the State of Oklahoma would be to make application to the United States Secretary of Transportation to review and order such a change in time zone for the State of Oklahoma.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Article I, Section 8, Clause 5 of the United States Constitution empowers the United States Congress to adopt a uniform standard of time for the States. Pursuant to that power, the Congress by federal statute has adopted eight uniform Standard Time Zones. Any State legislation establishing a time zone to different from that prescribed by federal statute would be preempted by the federal statute. The federal statute provides that the United States Secretary of Transportation has authority to determine the boundaries of the various Standard Time Zones and the proper procedure to change the boundaries of the Central Standard Time Zone would be to make application for such change to the United States Secretary of Transportation.  (Steven E. Moore)